NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL

                                             OF FLORIDA

                                             SECOND DISTRICT


KARL A. KUMMER,                  )
                                 )
            Appellant,           )
                                 )
v.                               )                  Case No. 2D17-183
                                 )
DEUTSCHE BANK NATIONAL TRUST     )
COMPANY AS TRUSTEE FOR HARBOR- )
VIEW MORTGAGE LOAN TRUST 2006-8; )
JANICE KUMMER; RJM CONTRACTORS, )
INC.; LAS PALMAS OF SARASOTA     )
CONDOMINIUM ASSOCIATION, INC.,   )
                                 )
            Appellees.           )
                                 )

Opinion filed March 21, 2018.

Appeal from the Circuit Court for Sarasota
County; Thomas M. Gallen, Senior Judge.

Karl A. Kummer, pro se.

W. Bard Brockman of Bryan Cave LLP,
Atlanta, Georgia, for Appellee Deutsche
Bank National Trust Company as Trustee
for Harborview Mortgage Loan Trust 2006-
8.

No appearance for remaining Appellees.



PER CURIAM.
          Affirmed.



KHOUZAM, MORRIS, and ROTHSTEIN-YOUAKIM, JJ., Concur.




                                 -2-